Title: To Thomas Jefferson from Samuel J. Harrison, 22 October 1821
From: Harrison, Samuel J.
To: Jefferson, Thomas


Dear Sir/
Lynchburg
Oct 22. 1821
This will be handed to you by my son Jesse B. Harrison; who I intend sending to Cambridge, about the first of next month. He is now in his 17th year, and Graduated at Hampden Sydney, a few weeks ago. I have for some time anticipated with much satisfaction, the Idea of his finishing his Education at our own University; and still hope it will be in operation in good time for that purpose.As he is going a great way from home, I feel very desirous of procuring him the best Introductions in my Power—for which purpose he now waits on you—should you be good enough to furnish him with a Letter, the favor will be forever remembered—He is a most dutyfull & moral boy—and if it was proper for me to speak of his Attainment; I might add, that he obtained the first honors at College.I am aware of the frequency of these applications to you, and there fore trouble you with great Reluctance; but such is the value that we put upon a word from you; that I cannot forebeare the Trespass: which be pleased to have the goodness to pardon.With great Esteem, I am yr friend & Serv.S J Harrison